OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                          AUSTIN




          we aokneul*dge   r
4, 1944, raquerDLPg.tlle   0
qUtDUtiOIlt3 8trted ths~%n.
lows:                                            '.,




                      ee we 0i.w it, prescrati,to ub tno quea-
                      dirrtrlot Jlork autharitgto ontsr;a‘die
                     unQer the oiroumetanoht  outlinsdr an&
                    ot olerk doeo have euoh wthoritg and doea
entor the diaabsel In mioh 8 oaee, Riohe entitled to a feesOf
$1.25 for hia,earVicesis doing'60.
          The powera and dutiee of e dietriotolerk are obtiinsd
by .3tatutPt, and .tki3euthority of Ouch orrioial ia onls tc5 per-
form auoh dutlse a6 61% enjoinedby statute or impo~sUb+ the
lawful authorityof the oourf. 9 Tex. Jur., p, 245, 906. 15.
non'.
    r;arlnutah~e                      - pa&e 2


‘&e BiaEPlotolark’hur.AO    %UthOPityt0 ~bIi6a      aq)'   pending
dauw on hts own OPCPP, and thid offloer*s      authorityiare-
gar&~tothe 6lsn&a~1 et aawe@ ,peedlz& in the d&f&riotoaurt
Of hi8 OOUrIty eXt6IIuS rrrtti
                             t0 p4PrOPIJbIg t&? IILiniat6ri61      fUnC-
tlon or crotiwring:on bie recordothe UlemLrtelof auoh oauas
upon an order of dlon$ssalby tha osurE or upon the order or
requaatfar dismls&. made In vrWA?n by the plslntliiin a
~8iam whereinthe def&xhnt~har dot enmerad.          Taxes Wl.ua of
di.ril~rooauure,~uUl62~,
               Ln view of the &bow, we roopeotfullyanawe~your
rirot ~ueatlooin th% negatltr.             3lnoo   U% db 83 an8wer your
fir& guertlon,we ierl Chat y&r a@oondquertlon baoomea
       iioutever,    ror your ~ooarenlaae,       ue mrer you to Artiols
.g    v. A.       C.$.,tid   quota    thenfravi    thatp0rtLonprrtinant
?ioyour l5pulryaa folll0ue.s




               *
                   .    ..   .   .'


               *ProridoQ,               that       the Soor her+a
      in   oonnootlon                 wtth     deUnpuent    tax 8ui
     atltute~thsonly Seaa thaC #hall  br Ohargsd  by 8ald %
     ofiioereSor propar*,   filing,  in*Eituting~ 8nU
     pro&toeutlh.g
                suitason delinpu@nttaxer and soourfne
     oolleetlonEhereof,and all 16~s Fa oouflfothere-
     rith dm hrrsby repealed,